Citation Nr: 1416029	
Decision Date: 04/10/14    Archive Date: 04/24/14

DOCKET NO.  11-03 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a bilateral knee disability.

3.  Entitlement to service connection for residuals of a fractured nose (deviated septum).

4.  Entitlement to service connection for an acquired psychiatric disorder, to include depression and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from February 1998 to March 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, in which the RO, in pertinent part, denied service connection for a low back disability, a bilateral knee disability, residuals of a fractured nose (deviated septum), depression, and PTSD.

In a May 2012 decision, the Board remanded these issues for additional development.

Jurisdiction of the claim was transferred to the RO in Phoenix, Arizona.

In August 2012, the Veteran testified at a videoconference hearing at the RO in Phoenix which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims folder.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals additional evidence that will be considered by the Board in this appeal.


FINDINGS OF FACT

1.  The Veteran does not have a current low back disability.

2.  The Veteran does not have a current bilateral knee disability.

3.  The Veteran does not have a current residuals of a fractured nose (deviated septum) disability.

4.  The Veteran does not have a current diagnosis of PTSD.

5.  An acquired psychiatric disorder to include adjustment disorder with mixed anxiety and depressed mood, was not shown in service or within the first post-service year, and has not been shown by competent evidence to be related to a disease or injury of service origin.


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  A bilateral knee disability was not incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

3.  A residuals of a fractured nose (deviated septum) disability was not incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

4.  The criteria for service connection for an acquired psychiatric disorder, to include PTSD, are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  

In this appeal, the RO provided notice to the Veteran in a November 2009 letter, prior to the date of the issuance of the appealed April 2010 rating decision.  The November 2009 letter explained what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claims adjudicated in this decision.  The RO has either obtained, or made sufficient efforts to obtain, records corresponding to all treatment for the claimed disorders described by the Veteran.  Additionally, the Veteran was afforded VA examinations in January 2010 and March 2010.  The Board finds that the examinations were thorough and adequate on which to base a decision in that they were based on physical examinations, interviews of the Veteran, and reviews of his claims file.  See 38 C.F.R. § 4.2 (2013); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As noted above, the Veteran also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he and his representative presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c) (2) (2013) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing and specifically discussed the basis of the prior determinations, the elements of the claims that were lacking to substantiate the claims for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claims.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c) (2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c) (2).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 

Service Connection Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007) In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Factual Background

The Veteran's service treatment records demonstrate that the Veteran had multiple complaints regarding bilateral knee pain, low back pain and nasal difficulties.

Notably, a September 1999 record noted that the Veteran had right knee pain after he struck his knee on a vehicle.

A June 2000 service treatment record indicated that the Veteran had complaints of low back pain for the past 2 weeks.

A March 2001 service treatment record noted that the Veteran had complaints of congestion.

A September 2001 record revealed that the Veteran presented with complaints of left knee pain after twisting his knee while a passenger in a motor vehicle that swung around too fast.   

A May 2002 treatment record noted complaints of difficulty breathing and a history of a nasal fracture.  In July 2002, the Veteran presented with complaints of nasal congestion.

The Veteran underwent a revision septoplasty in September 2002 as he had persistent nasal obstruction following a septoplasty 2 years ago after breaking his nose twice.

A September 2002 treatment note reported that the Veteran was recovering from a septoplasty and was experiencing some postoperative nasal bleeding.

An October 2002 treatment record indicated that the Veteran had injured his back and had felt low back pain for several weeks.

The Veteran's March 2004 separation examination was negative for complaints or diagnoses related to his back, knees, nose or any psychiatric disabilities.

A June 2007 mental health treatment note indicated that the Veteran was evaluated at the emergency department earlier that month for complaints of chronic left knee and lower back pain.  The Axis I diagnosis was adjustment disorder with mixed emotional features (depression and anxiety).  The Axis III diagnosis was chronic low back pain and left knee pain.

June 2007 X-rays of the bilateral knees and lumbar spine were normal.

A July 2007 psychological assessment from the VA Medical Center provided a diagnosis of chronic adjustment disorder with mixed anxiety and depressed mood.  The study determined that the Veteran's emotional state appeared highly correlated to his psychosocial stressors that had remained a constant source of stress and upheaval for more than 2 years.  These stressors included a "recent divorce, custody battle, debt collections, separation from the military, relocation to Kentucky, return to civilian work force and current deployment orders".  

A July 2007 Memorandum for the Veteran's commanding officer noted that the Veteran had been seen for his anxious depression and his low back and knee pain.  In the officer's opinion, the Veteran was not fit for duty due to both the mental and physical demands of his current duty position.

A July 2007 VA treatment record noted allergic rhinitis, mechanical low back pain and possible degenerative disc disease.

A September 2007 treatment note from a social worker indicated findings that were "suggestive of PTSD".

In September 2007, the Veteran was seen at a mental health intake in the outpatient program.  The diagnosis was anxiety disorder not otherwise specified (NOS).  It was felt that his current problems were related to medical problems and preparation for deployment and his alcohol use might be exacerbating these symptoms.  It was also found that the Veteran's profile did not include elevations on scales commonly elevated in veterans with PTSD symptoms.  

The Veteran underwent a VA mental health examination in December 2009.  The examiner noted that the Veteran's claimed stressor was witnessing a Captain of his being killed by friendly fire while he was stationed in Iraq just outside of Baghdad.  He also described an incident where an Iraqi missile exploded about 200 feet where he was sitting which resulted in the death of a fellow soldiers and reporters.  The Axis I diagnosis was depressive disorder NOS.  The examiner opined that it was less likely than not that the Veteran's depression during service was related to his current depression.  The examiner noted that all of the treatment records from the Veteran's military service indicate that the depression that the Veteran was experiencing during that time was in response to a number of psychosocial stressors that were occurring specifically during that period of his life, which were a "recent divorce, custody battle, debt collections, separation from the military, relocation to Kentucky, return to civilian work force and current deployment orders".  When questioned on the current examination about what factors were contributing to his current depression, the Veteran did not name any of these aforementioned stressors.  Instead, he reported that he was feeling irritable and depressed in response to recently being informed that he was going to be laid off from his job in a few weeks.  He also did not indicate that the issues that had been bothering him in June 2007 when he was hospitalized at the psychiatric unit were issues that continued to affect him today.  The Veteran did report that he had been struggling on and off since being deployed in Iraq in 2002-2003 but he never linked his depression to any stressor in the military including his combat service.  He did not endorse symptoms consistent with PTSD neither on examination today or when he was examined by the VA Medical Center's PTSD Clinical Team in July 2007.

The Veteran underwent a VA joint examination in January 2010.  The Veteran reported that he first experienced bilateral knee pain during his service when he slid off of a tank and landed on his knees.  He continued to have bilateral knee pain but had not been seen by a physician for his knees since he was out of service.  X-rays of the bilateral knees were normal.  The examiner indicated that there was insufficient clinical evidence at the present time to warrant a diagnosis of any acute or chronic knee disorder or residual thereof.  The examiner opined that there was no medical evidence of a chronic ongoing knee condition and therefore the Veteran's bilateral knee pain was less likely than not caused by or a result of his bilateral knee pain in service.

Regarding the Veteran's residual of fractured nose, the Veteran reported that he injured his nose while in Germany in 2000.  Around 2001 he started having difficulty breathing through his nose and was diagnosed with a deviated septum.  Surgery was done but he reported that this did not help with his symptoms.  He did not recall having 2 surgeries.  He was presently experiencing constant congestion and he had difficulty breathing through his nose.  X-rays demonstrated normal paranasal sinuses.  The examiner determined that there were no residuals of a fractured nose or a deviated septum on examination. The Veteran did have signs and symptoms of allergic rhinitis.

Regarding the Veteran's low back, the Veteran reported first injuring his back while in Germany when he slid off of a tank, landed on his knees and then fell back on the ground.  He was currently experiencing low back pain daily and had radicular pain into his thigh 3 to 4 times a month.  X-rays revealed a normal lumbar spine.  The examiner determined that there was insufficient evidence at the present time to warrant a diagnosis of any acute or chronic disorder or residuals thereof.  The examiner opined that there was no medical evidence of a chronic low back disability and therefore the Veteran's low back pain was less likely than not caused by or a result of his low back pain in service.

The Veteran underwent a VA mental health examination in March 2010. The examiner determined that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD.  Criteria A1 and A2 are very subjective criteria and it was questionable whether the Veteran met either or both of these criteria.  He did not exhibit sufficient re-experiencing or avoidance symptoms to meet this diagnosis and his hyperarousal symptoms appeared to primarily be reflections of his depression.  The Veteran did meet the DSM-IV stressor criterion due to his combat experiences in Iraq.  The diagnosis was depressive disorder NOS.  The examiner concurred with the December 2009 medical opinion that it was less likely than not that the Veteran's major depressive disorder NOS was caused by his military service.  




A.  Bilateral knee, low back, residuals of a fractured nose (deviated septum)  

Under the circumstances of this case, the Board concludes that service connection is not warranted for bilateral knee, low back and residuals of a fractured nose (deviated septum) disabilities as the Veteran has not been shown to have current bilateral knee, low back and residuals of a fractured nose (deviated septum) disabilities.

The Veteran's service treatment records clearly show that he had multiple complaints of knee pain and low back pain in service and that he underwent a septoplasty for his deviated septum.  However, the back and knee complaints appeared to be acute and there are no residuals of the deviated septum surgery as there were no diagnoses of a low back, bilateral knee disability or residuals of a deviated septum.  Significantly, the Veteran's March 2004 separation examination was negative for complaints or diagnoses related to his back, knees or nose.

As noted above, the VA treatment records and VA examination have demonstrated diagnoses of low back pain and bilateral knee pain.  However, the Board notes that mere pain, alone, without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356  (Fed. Cir. 2001).

Additionally, while a July 2007 VA treatment record noted "possible degenerative disc disease", under the rating schedule, osteoarthritis must be demonstrated by X-ray examination.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2013).  There are no X-ray examinations in this case which demonstrated osteoarthritis of the lumbar spine or bilateral knees as multiple x-rays have been normal.  

Furthermore, the January 2010 VA examiner specifically determined that there were no residuals of a fractured nose nor a deviated septum, no evidence of any acute or chronic disorder or residuals thereof and no evidence of a chronic ongoing knee condition.  Although the VA examiner did not findings of allergic rhinitis, the examiner clearly felt that it was unrelated to a history of fractured nose or deviated septum.

Accordingly, the medical evidence of record does not support a current diagnosis of the claimed bilateral knee, low back and residuals of a fractured nose (deviated septum) disabilities. 

Hence, whereas here, the competent evidence establishes that the Veteran does not have the disability for which service connection is sought, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the instant appeal, the claims for service connection for bilateral knee, low back and residuals of a fractured nose (deviated septum) disabilities must be denied because the first criterion for the grant of service connection-competent evidence of the disability for which service connection is sought-is not met.


B.  An acquired psychiatric disorder, to include depression and PTSD

Laws and Regulations

If psychosis becomes manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of arthritis during service. This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  However, as will be addressed below, the Veteran currently has a diagnosis of adjustment disorder NOS and depressive disorder NOS which are not classified as psychoses and, as such, service connection for the Veteran's claim may not be granted on a presumptive basis.

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a) (2011); a link, established by medical evidence, between current symptomatology and an in-service stressor; and credible supporting evidence that the claimed in- service stressor actually occurred.  38 C.F.R. § 3.304(f).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2).

VA's General Counsel has held in a precedent opinion that "the ordinary meaning of the phrase 'engaged in combat with the enemy,' as used in 38 U.S.C.A. § 1154(b), requires that a Veteran participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality."  The  determination as to whether evidence establishes that a Veteran engaged in combat with the enemy must be resolved on a case-by- case basis with evaluation of all pertinent evidence and assessment of the credibility, probative value, and relative  weight of the evidence.  VAOGCPREC 12-99 (Oct. 18, 1999).

The evidentiary standard outlined in 38 C.F.R. § 3.304(f)(3) for establishing in-service stressors in claims for PTSD was recently relaxed, adding to the types of claims VA will accept through credible lay testimony alone.  The new regulations provide that  if a stressor claimed by a veteran is related to the veteran's  fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in- service stressor.  

The DSM-IV diagnostic criteria for PTSD include exposure to a traumatic event in which the person experienced, witnessed, or was confronted with an event or events that involved actual or  threatened death or serious injury, or a threat to the physical integrity of self or others; and a response that involved intense fear, helplessness, or horror.  Additional diagnostic criteria must be met before a diagnosis of PTSD is warranted. 

Analysis

Under the circumstances of this case, the Board concludes that service connection is not warranted for an acquired psychiatric disability to include PTSD.

The Veteran claims that he has an acquired psychiatric disability to include PTSD as a result of his service in Iraq.  

However, the Veteran's service treatment records are negative for complaints or treatments regarding an acquired psychiatric disability.

As noted above, service connection for PTSD requires a medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2013).  Here, the Board accepts that the Veteran was exposed to combat while on active duty in Iraq.  Thus, the Board will turn to the issues of whether the Veteran has a current psychiatric disorder and, if so, whether such disorder is related to his military service, to include combat exposure therein.

In this case, the persuasive medical evidence demonstrates that the Veteran has not had a diagnosis of PTSD at any time during the appeal.  VA treatment notes throughout the appeal have diagnosed the Veteran with acquired psychiatric disorders such as adjustment disorder NOS and depression disorder NOS.  However, none of the medical evidence of record contains a diagnosis of PTSD.

While a September 2007 treatment note from a social worker indicated findings that were "suggestive of PTSD", there is no indication that this suggestion of PTSD was in accordance with 38 C.F.R. § 4.125(a).  A mental health intake in September 2007 also found that the Veteran's profile did not include elevations on scales commonly elevated in veterans with PTSD symptoms.  

Additionally, the December 2009 and March 2010 VA examiners specifically determined that the Veteran did not meet the full criteria for PTSD. In making these conclusions, the examiners specifically cited DSM-IV criteria; and explained in detail why the criteria for a diagnosis of PTSD were not met.  

The Board has reviewed all of the Veteran's VA treatment records, and it has found no indication that the Veteran has ever been diagnosed with PTSD.  While statements from the Veteran reflect his continued assertion that he has PTSD, none of the medical evidence supports his opinion, and neither the Veteran nor his representative has presented, identified, or alluded to the existence of, any such opinion.  While the Veteran is competent to report symptoms, he is not necessarily competent to attribute such symptoms to a specific underlying psychiatric disorder.  In this regard, the Board ultimately places more weight on the medical opinions and clinical findings of record on the matter of whether the Veteran has a current diagnosis of PTSD.

Regarding an acquired psychiatric disorder other than PTSD, the Board again notes that if psychosis becomes manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of psychosis during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against a finding that an acquired psychiatric disorder had its onset in service.  

With regard to establishing service connection for an acquired psychiatric disorder on a presumptive basis under 38 U.S.C.A. §1112, the Board notes that there is no medical evidence of record indicating that the Veteran had any psychosis within one year of discharge from his period of active duty.  Notably, the first evidence of an acquired psychiatric disability is a June 2007 mental health treatment note which provided an Axis I diagnosis of adjustment disorder with mixed emotional features (depression and anxiety).   Thus, onset of a psychosis is not demonstrated at any time within the Veteran's first year following his separation from service; therefore service-connection for an acquired psychiatric disability may not be presumed under the provisions of 38 C.F.R. § 3.307 and § 3.309(a).

The Board notes that even if the Veteran was found to have an acquired psychiatric disorder within a year of his discharge, service connection is not warranted.  Notably, the December 2009 VA examiner indicated that the Veteran had depressive symptoms during his service.  However, the examiner specifically determined that it was less likely than not that the Veteran's depression during service was related to his current depression as all of the treatment records from the Veteran's military service indicate that the depression that the Veteran was experiencing during that time was in response to a number of psychosocial stressors that were occurring specifically during that period of his life.

With regard to establishing service connection on a direct basis, regulations provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. 3.303(d) (2013).

There is a current diagnosis of adjustment disorder NOS and depressive disorder NOS, the first element of service connection is satisfied.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000).

To the extent that the Veteran is asserting that he experienced acquired psychiatric disability in service and continuing symptoms thereafter, the Board acknowledges that a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  

However, the Board notes again that the December 2009 VA examiner determined that the Veteran's depression during service was not related to his current depression as the depression that the Veteran was experiencing during that time was in response to a number of psychosocial stressors that were occurring specifically during that period of his life.  The Veteran also did not indicate that the issues that had been bothering him in June 2007 when he was hospitalized at the psychiatric unit were issues that continued to affect him today.  

Furthermore, as noted, the Federal Circuit has recently held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As noted above, an adjustment disorder NOS and depressive disorder NOS are not psychoses, and as no competent evidence of a current psychotic disorder is shown, the Board finds that the theory of continuity of symptomatology is not applicable in this case.

Here, there is no competent evidence or opinion even suggesting that there exists a medical nexus between a current acquired psychiatric disability and the Veteran's military service.  In fact, the only medical opinions addressing the etiology of the acquired psychiatric disability weigh against the claim.  As indicated above, the December 2009 and March 2010 VA examiners opined that it was less likely than not that the Veteran's claimed condition was incurred in or caused by the claimed in-service injury, event or illness.  None of the competent medical evidence currently of record refutes this conclusion, and the Veteran has not presented or identified any such existing medical evidence or opinion.  





C.  All Disabilities

The Board notes the Veteran's contentions regarding the etiology of his claimed bilateral knees, low back, residuals of a fractured nose (deviated septum) and acquired psychiatric disorder to include PTSD disabilities.  To the extent that the Veteran himself contends that a medical relationship exists between his claimed current disabilities and service, the Board acknowledges that the Veteran is competent to testify as to his observations.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  In the instant case, however, the Board finds that bilateral knees, low back, residuals of a fractured nose (deviated septum)  and acquired psychiatric disorder to include PTSD are not disabilities subject to lay diagnosis as these diagnoses requires medical training.  More significantly, the Veteran and his representative do not have the medical expertise to provide an opinion regarding the bilateral knee, low back, residuals of a fractured nose (deviated septum) and acquired psychiatric disorder to include PTSD disabilities etiologies.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  Additionally, the December 2009, January 2010 and March 2010 VA examiners provided detailed rationales in support of their opinions and cited to the relevant evidence.  For this reason, the VA examiners opinions are the most probative evidence of record.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (noting that a factor for assessing the probative value of a medical opinion includes the thoroughness and detail of the opinion).  

Thus, the Veteran and his representative's lay assertions that there is a relationship between his bilateral knee, low back, residuals of a fractured nose (deviated septum)  and acquired psychiatric disorder to include PTSD and service are not sufficient in this instance and are outweighed by other probative evidence of record.  Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007).  


ORDER

Entitlement to service connection for a low back disability is denied.

Entitlement to service connection for a bilateral knee disability is denied.

Entitlement to service connection for residuals of a fractured nose (deviated septum) is denied.

Entitlement to service connection for an acquired psychiatric disorder, to include depression and PTSD is denied.


____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


